Citation Nr: 1531182	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-43 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from December 1958 to April 1977 and from April 1977 to March 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

A hearing before a Decision Review Officer (DRO) at the RO was conducted in May 2014.  The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in June 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA   will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to automobile and adaptive equipment, or adaptive equipment only as a result of his service-connected lower extremity and low back disabilities. 

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be made where the Veteran's service-connected disabilities result in one of the following: 
(i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  For entitlement to assistance in the purchase of adaptive equipment only, the claimant must have, as the result of a service-connected disease or injury, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2014).  

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2014).

Service connection is currently in effect for degenerative and post traumatic disc changes of the lumbosacral spine with bilateral lower extremity radiculopathy, moderate and moderately severe, rated 40 percent disabling; and hypertension, osteoarthritis of the hips and knees, and depressive disorder not otherwise specified, secondary to the lumbosacral spine disability, all separately rated 10 percent disabling.  The Veteran's combined disability rating is 70 percent; and he is in receipt of a total disability rating based on individual unemployability rating effective from January 23, 2001. 

A VA spine examination was conducted in July 2010, with addendum in August 2010.  The examiner stated that the Veteran was able to walk and hold his body habitus erect.  The examiner stated that the Veteran's nonservice-connected diabetes mellitus with peripheral neuropathy, severe pressure ulcers in the feet and legs, hepatitis encephalopathy, malnutrition, and severe anemia with Vitamin B12 deficiency outweigh the effect of the service-connected radiculopathy.  

The Veteran was scheduled for a VA examination to be conducted in January 2015.  However, the Veteran failed to appear for the examination as scheduled because he was hospitalized.  



In light of the above, the Board finds that an additional examination is warranted. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the San Antonio VA medical center dating since January 2015.

2.  After the above-requested development has been completed, schedule the Veteran for a VA peripheral nerves examination to determine whether the Veteran has loss of use of lower or upper extremities as a result of service-connected disabilities. 

The claims folder must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner is requested to respond to the following:

(a) Please provide a medical opinion concerning whether the Veteran's symptomatology results in loss of use of his feet, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  If so, is the loss of use the 
result of service-connected knee arthritis, hip arthritis, degenerative disc changes of the lumbosacral spine with radiculopathy, hypertension, or depression?  

(b) Does the Veteran have extremely unfavorable complete ankylosis of his knee, or complete ankylosis     of the knees, hips or ankles, or shortening of the lower extremity of 31/2 inches or more.  If so, is the condition  the result of service-connected knee arthritis, hip arthritis, degenerative disc changes of the lumbosacral spine with radiculopathy, hypertension, or depression?

The examiner should clearly outline the rationale and discuss the medical principles involved for each opinion expressed.  If a requested medical opinion cannot be given, the examiner must state the reason why.

3.  After the above has been completed to the extent possible and any other development action that is deemed warranted is conducted, readjudicate the Veteran's claim.   If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

